DETAILED ACTION

The following is a final office action is response to communications received on 01/20/2021.  Claims 1-17 are currently pending and addressed below.  Claims 5 & 13-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. On pages 8-9, regarding Claim 12, applicant argues that Bowman fails to teach wherein the wall extends in a direction parallel to the central axis.  The examiner respectfully disagrees.  Although the Bowman reference is not used in the current rejection, it is noted that the features upon which applicant relies (i.e., parallel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 12 merely requires that the wall extends “from the at least one helix in a central axis.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crozet (US 6,855,168).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    651
    1071
    media_image1.png
    Greyscale

Regarding Claim 1, Crozet teaches a bone implant (Fig 16), comprising: at least one helix body (shown) surrounding an accommodating space (shown); and at least one pillar (shown) disposed in the accommodating space and connected to the at least one helix body, wherein the at least one pillar has a plurality of notches (shown), wherein at least one of the plurality of notches narrows the at least one pillar (as demonstrated in the red highlight).  
Regarding Claim 2, Crozet teaches wherein the at least one pillar is inseparably connected to the at least one helix body (Fig 16).  
Regarding Claim 3, Crozet teaches wherein at least one of the plurality of notches divides the at least one pillar in parts (Fig 16).
Regarding Claim 9, Crozet teaches wherein the at least one helix body consists of turns ranging from 2 to 6 (Fig 16).  
Regarding Claim 10, Crozet teaches wherein the quantity of the at least one pillar is plural, the pillars are respectively located at different sides of a central axis of the at least one helix body (Fig 16).
Regarding Claim 12, Crozet teaches wherein the implant further comprises at least one wall (shown) inseparably connected to the at least one helix body, extending from the at least one helix body in a central axis and surrounding the accommodating space (Fig 16).
Claim(s) 1-4, 6, 10 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavigne et al. (US 2016/0100870).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image2.png
    721
    902
    media_image2.png
    Greyscale

Regarding Claim 1, Lavigne teaches a bone implant (Fig 3A-3C), comprising: at least one helix body (shown) surrounding an accommodating space (shown); and at least one pillar (shown) disposed in the accommodating space and connected to the at least one helix body, wherein the at least one pillar has a plurality of notches (shown is serrations), wherein at least one of the plurality of notches narrows the at least one pillar (Fig 3C).  
Regarding Claim 2, Lavigne teaches wherein the at least one pillar is inseparably connected to the at least one helix body (Fig 3A-3C).  
Regarding Claim 3, Lavigne teaches wherein at least one of the plurality of notches divides the at least one pillar in parts (Fig 3A-3C).
Regarding Claim 4, Lavigne teaches wherein the implant further compromises a holding block (shown), wherein the holding block is inseparably disposed on at least one of the at least one pillar and the at least one helix body (Fig 3A-3C).
Regarding Claim 6, Lavigne teaches wherein the implant further comprises a holding block (shown), wherein the holding block is disposed on the at least one helix body, and the holding block has a recess (opening illustrated in top of Fig 3B) formed on a surface of the at least one holding block facing away from an end portion of the at least one helix body (Fig 3B).
Regarding Claim 10, Lavigne teaches wherein the quantity of the at least one pillar is plural (Fig 3B-3C), the pillars are respectively located at different sides of a central axis of the at least one helix body.
Regarding Claim 12, Lavigne teaches wherein the implant further comprises at least one wall (shown) inseparably connected to the at least one helix body, extending .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavigne et al. (US 2016/0100870) in view of De Lavigne Sainte Suzanne (US 2015/0250513).
Regarding Claim 11, as set forth supra, Lavigne discloses the invention substantially as claimed.  However, Lavigne does not disclose wherein the at least one helix body has a plurality of holes.
De Lavigne Sainte Suzanne teaches a bone implant in the same field of endeavor.  Said implant comprising helically wound threads (204) penetrated by a plurality of capillaries/holes (208) to allow for increased blood circulation and bone reconstruction [0038] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the threads of the Lavigne device with the holes/capillaries of De Lavigne Sainte Suzanne in order to allow for increased blood circulation and bone reconstruction [0038] following implantation.
Allowable Subject Matter
Claims 7, 8 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janowski (US 2017/0156879) teaches a bone implant (Fig 3), comprising: at least one helix body surrounding an accommodating space; and at least one pillar disposed in the accommodating space and connected to the at least one helix body, wherein the at least one pillar has a plurality of notches (Fig 1), wherein at least one of the plurality of notches narrows the at least one pillar (Fig 1).  
McDevitt (US 2008/0154314) teaches a bone implant (Fig 4), comprising: at least one helix body (110) surrounding an accommodating space; and at least one pillar (115) disposed in the accommodating space and connected to the at least one helix body, wherein the at least one pillar has a plurality of notches (155), wherein at least one of the plurality of notches narrows the at least one pillar (Fig 4).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774